UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(-D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-27250 AML COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0130894 (State or Other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 Avenida Acaso Camarillo, California (Address of principal executive offices) (Zip Code) (805) 388-1345 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding as of November 5, 2010: 10,805,865 shares AML Communications, Inc. Index to Form 10-Q September 30, 2010 Part I Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Unaudited Consolidated Balance Sheet as of September 30, 2010 and Consolidated Balance Sheet as of March 31, 2010 3 Unaudited Consolidated Statements of Income for the three and six month periods ended September 30, 2010 and September 30, 2009 4 Unaudited Consolidated Statements of Cash Flows for the six month periods ended September 30, 2010 and September 30, 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.
